Appeals reinstated and Order filed October 27, 2022.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-22-00011-CV
                               NO. 14-22-00139-CV
                                    ____________

                          BASIM MOUSILLI, Appellant

                                          V.

                            NOURA SWEED, Appellee


                    On Appeal from the 309th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2020-49635

                                      ORDER

      These appeals were abated to allow the parties to finalize settlement
paperwork for their dispute. As no dispositive motion has been filed in either
appeal, the court hereby REINSTATES these appeals and directs appellant to file
his brief in both appeals within 21 days of the date of this order.



                                        PER CURIAM

Panel Consists of Justices Wise, Zimmerer, and Poissant.